Citation Nr: 0032762	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  97-20 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right heel and 
foot disorder.

4.  Entitlement to service connection for a left heel and 
foot disorder.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to July 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in November 1995.

The issues of entitlement to service connection for a left 
knee disorder, a right heel and foot disorder, a left heel 
and foot disorder, and PTSD are the subjects of the REMAND 
section of this decision, set forth below.


FINDINGS OF FACT

1.  With regard to the veteran's claim for service connection 
for a right knee disorder, VA's duty to assist has been 
satisfied, and the veteran's application is complete.

2.  A right knee disorder is not shown during service; the 
initial manifestation of a right knee disorder, to include 
right knee osteoarthritis, many years following the veteran's 
separation from service is not shown to be related to that 
service.



CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
wartime service, nor may right knee osteoarthritis be 
presumed to have been incurred during such service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137 (West 1991 
and Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (2000) (to be codified at 38 
U.S.C. §§ 5102, 5103, 5103A).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This claim arises from the veteran's initial application for 
disability compensation that was filed in March 1995.  There 
is no issue as to substantial completeness of the 
application.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to 
be codified at 38 U.S.C. § 5102).

The St. Petersburg RO requested that the National Personnel 
Records Center (NPRC) furnish the veteran's service medical 
records and verify his periods of service.  The NPRC 
thereafter confirmed the veteran's service and forwarded to 
VA his service medical records.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103A(c)(1)).  Notwithstanding the veteran's contentions 
that service medical records are missing, the NPRC has not 
indicated that his records are incomplete or that additional 
records could be secured.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ 
(2000) (to be codified at 38 U.S.C. § 5103A(b)(3)).  In 
addition, VA has secured all VA and private medical records 
that the veteran has indicated are pertinent to his claim, 
and VA has satisfied its duty with respect to such records 
and with receipt of sufficient 

information to proceed.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ 
(2000) (to be codified at 38 U.S.C. § 5103A(b) and (c)(2)).

The veteran's service medical records are devoid of any 
reference to a right knee problem.  While these records show 
complaints of left knee problems, they do not show that any 
right knee complaints were made.  The report of his 
separation medical examination, dated in July 1967, shows 
that his lower extremities were clinically evaluated as 
normal, and does not indicate the presence of a right knee 
problem, or history thereof.  Likewise, the report of medical 
history compiled pursuant to separation, also dated in July 
1968, shows that he denied having, or ever having had, either 
a bone, joint or other deformity, or a "trick" or locked 
knee.

The post-service medical evidence first demonstrates the 
presence of a right knee disorder in 1995; the report of a VA 
radiographic study conducted in March 1995 notes the presence 
of right knee degenerative osteoarthritis.  This evidence, 
however, is dated more than 27 years following the veteran's 
separation from service.  Neither this evidence, nor any 
other medical record, shows that a right knee disorder was 
manifested prior to that date, or that the presence of such a 
disorder at that time was in any manner related to active 
service; see 38 C.F.R. § 3.303(d) (2000).

The Board notes, with regard to this claim, that, whereas the 
other issues presented on appeal are the subjects of 
additional development in accordance with the Veterans Claims 
Assistance Act of 2000, the failure to obtain such additional 
development for this claim is not prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The medical 
evidence shows that right and left foot and heel disorders, 
and a left knee disorder, were present during service and are 
currently manifested, thereby raising questions of medical 
etiology and continuity of symptomatology that can only be 
addressed through the instrument of a Remand.  In contrast, 
no such questions are raised with reference to service 
connection for a right knee disorder, inasmuch as no 
inservice right knee problem is shown.


In brief, the medical evidence first demonstrates the 
presence of a right knee disorder, to include osteoarthritis, 
many years subsequent to service, and does not reflect that 
this disorder is related to service.  The Board must 
therefore conclude that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
right knee disorder.  That claim, accordingly, fails.


ORDER

Service connection for a right knee disorder is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and 

duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time, with regard to his 
claims for service connection for right and left heel and 
foot disorders, for a left knee disorder, and for PTSD.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
orthopedic examination in order to 
identify the nature of any right and left 
foot and heel, and left knee, disorders 
that may currently be manifested.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  In particular, the examiner 
should ascertain whether any current 
right and left foot and heel, and left 
knee, disorders are as likely as not 
etiologically or causally related to 
inservice foot and left knee problems, or 
are unrelated thereto or the product of 
intervening causes.  All tests indicated 
are to be undertaken at this time, and 
all findings, and the reasons therefor, 
are to set forth in a clear, logical and 
legible manner on the examination report.  
The examiner is to indicate on the 
examination report that he or she has 
reviewed the veteran's claims folder.


2.  The RO should again identify all 
incidents that the veteran has averred 
are stressor events, and request 
verification of the occurrence of such 
stressors from the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  
Following receipt of a response from 
USASCRUR, the RO should identify any and 
all incidents cited by the veteran for 
which occurrence has been verified.  The 
RO should then accord the veteran a VA 
psychiatric examination.  The RO is to 
indicate to the examiner which purported 
stressors, if any, have been verified.  
The examiner should be requested to 
ascertain whether PTSD is currently 
manifested, and whether any of the 
verified stressors (if any) are the cause 
thereof.  The veteran's claims folder is 
to be furnished to the examiner for 
review prior to this examination.  All 
findings, and the reasons therefor, are 
to be set forth in a clear, logical and 
legible manner on the examination report.  
The examiner is to indicate on the 
examination report that he or she has 
reviewed the claims folder.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed remains denied, the appellant 
and his representative should be 
furnished an SSOC and given the 
opportunity to respond thereto.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 

Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided with 
an SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and 

Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to ensure satisfaction of due process concerns.  No 
inferences as to the ultimate disposition of these claims 
should be made.



		
	SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



